[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE:
CT Page 6785  MOTION FOR TERMINATION OF PARENTAL RIGHTS
The defendant filed a motion for visitation rights with his minor child. On the day of the hearing, the parties presented a written stipulation for approval by the court wherein they agreed that the defendant's parental rights should be terminated. The issue presented is whether the Superior Court has jurisdiction to terminate parental rights in a post-judgment divorce case. It does not and the stipulation is not approved.
"Termination of parental rights means the complete severance by court order of the legal relationship, with all its rights and responsibilities, between the child and his parent or parents so that the child is free for adoption. . . ." (Internal quotation marks omitted.) General Statutes § 17a-93 (e). "The termination of parental rights is governed strictly by statute."In re Bruce R., 234 Conn. 194, 201, 662 A.2d 107 (1995). "[T]he jurisdiction for terminating parental rights lies either in the Probate Court or in the Superior Court pursuant to General Statutes §§ 17a-1121 and 45a-715 (a)2 and (g)."3
(Footnotes added.) Kevin S. v. Dent. of Children and Families,49 Conn. App. 706, 708, 714 A.2d 1289 (1998).4
Based on the foregoing, the Superior Court only has jurisdiction to terminate parental rights pursuant to General Statutes § 17a-112 "[i]n respect to any child in the custody of the Commissioner of Children and Families" or if the Probate Court pursuant to General Statutes § 45a-715 (g) transfers a petition for termination of parental rights contested in a court of probate to the Superior Court.
Here, the child is not "in the custody of the Commissioner of Children and Families." Furthermore, no one has petitioned the Probate Court for a termination of parental rights such that a transfer to the Superior Court under General Statutes §45a-715 (g) can be considered. Therefore the Superior Court lacks jurisdiction to terminate the father's parental rights.
CUTSUMPAS, J.